Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 1 of 44




  EXHIBIT B
       Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 2 of 44




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




        United States of America, et al.,

                       Plaintiffs,

        v.                                                 Case No. 1:20-cv-03010-APM

        Google LLC,

                       Defendant.




       PLAINTIFFS’ SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                        DEFENDANT GOOGLE LLC

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs United

States of America, and the States of Arkansas, California, Florida, Georgia, Indiana, Kentucky,

Louisiana, Michigan, Mississippi, Missouri, Montana, South Carolina, Texas, and Wisconsin

request that Defendant Google LLC produce the documents requested below, in accordance with

Local Rule 26.2(d) of the U.S. District Court of Columbia, no later than 30 days after service of

this request or at any other time or place counsel for the parties may agree or the Court may

direct in the Case Management Order or otherwise. Documents shall be produced at the office of

the U.S. Department of Justice, Antitrust Division, Technology and Digital Platforms Section,

450 Fifth Street NW, 7100, Washington, DC 20530, or at any other place counsel for the parties

may agree.
       Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 3 of 44




                                          DEFINITIONS

       1.       The terms defined below and used in each of the topics should be construed

broadly to the fullest extent of their meaning in a good-faith effort to comply with the Federal

Rules of Civil Procedure. These definitions are provided solely for the purpose of these Requests

for Production.

       2.       The terms “Google,” “you,” “your,” and “the company” mean Google LLC, its

domestic and foreign parents, predecessors, divisions, subsidiaries, affiliates, partnerships and

joint ventures, and all directors, officers, employees, agents, and representatives of the foregoing.

The terms “parent,” “subsidiary,” “affiliate,” and “joint venture” refer to any person in which

there is partial (25 percent or more) or total ownership or control between the company and any

other person.

       3.       The term “addressing” means, in whole or in part, analyzing, constituting,

summarizing, reporting on, considering, recommending, setting forth, or describing a subject.

Documents that contain reports, studies, forecasts, analyses, plans, proposals, evaluations,

recommendations, directives, procedures, policies, or guidelines regarding a subject should be

treated as documents that address the subject. However, documents that merely mention or refer

to a subject without further elaboration should not be treated as documents that address that

subject.

       4.       The term “agreement” means any understanding, formal or informal, written or

unwritten.

       5.       The term “alternative assistant” means any service other than Google Assistant

that delivers assistant services in a manner that is substantially similar to Google Assistant,

including but not limited to Siri, Alexa, Cortana, and Bixby.
                                                      2
       Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 4 of 44




       6.      The term “alternative search application” means any application other than the

Google Search Application that delivers services substantially similar to the Google Search

Application.

       7.      The term “alternative search engine” means any service other than Google Search

that delivers general search services in a manner that is substantially similar to Google Search,

including but not limited to Bing, Yahoo, and DuckDuckGo.

       8.      The term “alternative web browser” means any web browser other than Google

Chrome.

       9.      The term “Android device” means any device running any version of Android OS.

       10.     The term “Android Open Source Project” or “AOSP” means the licensable open

source Android operating system.

       11.     The term “application programming interface” or “API” means any routines,

protocols, commands, rules, or specifications that a software program follows to access and

make use of the services and resources provided by any software or hardware that implements

that API.

       12.     The terms “and” and “or” have both conjunctive and disjunctive meanings.

       13.     The term “any” means each and every.

       14.     The term “communication” means every disclosure, receipt, transfer, or exchange

of information, inquiry, or opinion however made.

       15.     The term “concurrency” means the simultaneous presence of multiple voice

assistants on a voice-activated device, including the ability to use multiple wake words to access

a user’s preferred voice assistant at any time.



                                                     3
       Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 5 of 44




       16.     The term “customer” or “consumer” means an end user, as opposed to a

distribution partner.

       17.     The term “device” means any electronic equipment (e.g., laptop, desktop

computer, mobile phone, tablet, home service device, smart television, smartwatch, soundbar,

home appliance) that uses a software OS and is primarily used to communicate or convey

information.

       18.     The terms “digital ad” or “digital advertising” include all types of ads filled by

way of the internet—as opposed to out-of-home, broadcast television, or print—including video

ads, display (desktop and mobile) ads, social ads, search ads, in-app ads, native/rich text ads, and

any other ad categorized as a type of digital advertising by the company in its ordinary course of

business. The terms “digital ad” and “digital advertising” shall be construed broadly and shall

include at a minimum the various types of advertising described in the complaint in this matter.

       19.     The term “documents” is defined to be synonymous in meaning and equal in

scope to the usage of the phrase “documents or electronically stored information” in Rule

34(a)(1)(A) of the Federal Rules of Civil Procedure and includes electronically stored

information (“ESI”) of any kind in the possession, custody, or control of the company.

       20.     The term “documents sufficient to show” means documents sufficient to provide

Plaintiffs with a true and correct disclosure of the factual matter requested.

       21.     The term “discussing” means, in whole or in part, analyzing, constituting,

summarizing, reporting on, considering, recommending, setting forth, or describing a subject.

Documents that contain reports, studies, forecasts, analyses, plans, proposals, evaluations,

recommendations, directives, procedures, policies, or guidelines regarding a subject should be

treated as documents that discuss the subject. However, documents that merely mention or refer
                                                      4
       Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 6 of 44




to a subject without further elaboration should not be treated as documents that discuss that

subject.

       22.     The term “general search service” means a service that allows consumers to find

responsive information on the internet by entering keyword queries. Consumers may use general

search services to perform several types of searches, including navigational queries (seeking a

specific website), informational queries (seeking knowledge or answers to questions), and

commercial queries (seeking to make a purchase). Examples of general search services include

Google, Bing, Yahoo, and DuckDuckGo.

       23.     The term “Google Android” means the operating system approved explicitly or

tacitly by Google as “Android compatible” by passing Google’s Compatibility Test Suite.

       24.     The term “Google Assistant” means the assistant service offered by Google that

may be accessed or invoked from a device via specified access points (e.g., hardware activation

via the long-press home button, handsfree activation through wake words or hotwords).

       25.     The term “Google Search” means the search and advertising services offered by

Google at Google.com, which may be accessed from points including the Google Search

Application, the Google Assistant, the Chrome web browser, third party browsers, or launchers.

       26.     The term “Google Search Application” means the following or similar services or

features: (a) access to Google Search via the Google Search widget, the Google Search service

icon, the Google Search app, the minus one screen, or Google Now and/or its successors; (b)

handling of voice searches, Now on Tap requests, and search intents; or (c) access to the Google

Assistant.

       27.     The term “including” means including, but not limited to.



                                                    5
       Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 7 of 44




       28.     The term “internet of things” or “IoT” means devices other than computers,

phones, or tablets that may connect to the internet or to other devices, including smart speakers,

smart TVs, wearable devices, and automotive devices.

       29.     The term “lawsuit” or “complaint” means the lawsuit filed by the United States of

America, and the States of Arkansas, California, Florida, Georgia, Indiana, Kentucky, Louisiana,

Michigan, Mississippi, Missouri, Montana, South Carolina, Texas, and Wisconsin against

Google and pending in the United States District Court for the District of Columbia, 1:20-cv-

03010-APM.

       30.     The term “local ad” or “local advertising” shall mean a local ad on Google as

defined by the Company or by Google, and similar ads on Bing, Yahoo, and DuckDuckGo.

       31.     The term “miniCPC” means a click space (also known as a “CPC Space”) cost.

       32.     The term “mobile operating system” means system software for a mobile wireless

device (e.g., Android, iOS) that manages device hardware and supports application software.

       33.     The term “mobile device” means a device (e.g., phone, tablet, smartwatch)

suitable for use with any telecommunications service using radio transmission between mobile or

fixed stations that allows customers to maintain telephone calls or data sessions wirelessly when

traveling.

       34.     The term “OS” means operating system.

       35.     The term “person” includes the company and means any natural person, corporate

entity, partnership, association, joint venture, government entity, or trust.

       36.     The term “personnel files” includes any and all documents relating to the

individual’s employment relationship with, and job performance for, the company, including

employment contracts, performance evaluations or reviews (including self-evaluations or
                                                      6
       Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 8 of 44




reviews), bonus recommendations, promotion recommendations, compensation history, and

information provided to the individual about compensation or company policies or procedures.

       37.     The term “plans” includes preliminary proposals, recommendations, or

considerations, whether finalized or adopted.

       38.     The term “relating to” means, in whole or in part, constituting, containing,

reporting on, considering, recommending, setting forth, concerning, discussing, describing,

analyzing, identifying, referring or alluding to, or stating.

       39.     The term “sales” means net sales, i.e., total sales after deducting discounts,

returns, allowances, and excise taxes. “Sales” includes sales of the relevant product whether

manufactured by the company itself or purchased from sources outside the company and resold

by the company.

       40.     The term “search access point” means any application, software, or service that is

capable of using or invoking an internet search engine. Examples of search access points include

web browsers (mobile and desktop), applications, widgets, and voice assistants.

       41.     The terms “search ad” or “search advertising” mean all types of ads generated in

response to online search queries, including general search text ads (offered by general search

engines such as Google and Bing) and other, specialized search ads (offered by general search

engines and specialized search providers such as Amazon, Expedia, or Yelp). These definitions

shall be at least as broad as the description of “search ads” in paragraphs 97 and 98 of the

complaint.

       42.     The terms “sensitive Personally Identifiable Information” or “sensitive PII” mean

information or data that would identify an individual, including a person’s Social Security

Number; or a person’s name, address, or phone number in combination with one or more of their
                                                       7
       Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 9 of 44




(a) date of birth; (b) driver’s license number or other state identification number, or a foreign

country equivalent; (c) passport number; (d) financial account number; or (e) credit or debit card

number.

       43.     The terms “Sensitive Health Information” or “SHI” mean information or data

about an individual’s health, including medical records and other individually identifiable health

information, whether on paper, in electronic form, or communicated orally. SHI relates to the

past, present, or future physical or mental health or condition of an individual, the provision of

health care to an individual, or the past, present, or future payment for the provision of health

care to an individual.

       44.     The terms “specialized search ad” or “specialized search advertising” shall mean

search ads other than general search text ads, including but not limited to shopping ads and

product listing ads (“PLAs”). These definitions shall be at least as broad as the description of

“specialized search ads” in paragraphs 31, 97-98, and 101-105 of the complaint.

       45.     The term “specialized search engines” or “specialized search services” are

services that offer users a narrower, focused set of answers to a narrower set of queries (e.g.,

travel, shopping) than general web search applications, or enable search of content not easily

accessible on the web (e.g., content on devices or personal content). As compared to general

search engines or services, specialized search engines or services respond to narrower searches in

their areas of specialization, such as retail, travel, local, or non-web content.

       46.     The terms “text ad” or “text advertising” or “search text ad” or “search text

advertising” or “general search text ad” or “general search text advertising” mean a general

search text ad. General search text ads are sold by general search engines, typically placed just

above or below the organic search results on a search engine results page (SERP), and resemble
                                                       8
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 10 of 44




the organic results that appear on a general search engine’s SERP, with a subtle notation that

they are “ads” or “sponsored.” These definitions shall be at least as broad as the descriptions of

“general search text ad” in paragraphs 101-105 of the complaint.

       47.        The term “third parties” means any person other than you.

       48.        The term “vertical search” means a search on a specific commercial topic or a

specific commercial segment of overall search, including travel, local services, and shopping.

       49.        The term “web browser” means any software that allows the user of a desktop or

laptop computer, mobile device, tablet, or similar technology to access or interact with

information on the World Wide Web.

       50.        The singular includes the plural and vice versa.

       51.        The definitions provided herein shall apply to the terms defined regardless of

capitalization.

                                          INSTRUCTIONS

       1.         All documents already produced by Google in response to Civil Investigative

Demands Nos. 30092, 30178, 30120, 30121, 30357, and 30358, and not clawed back, need not

be reproduced in response to these document requests.

       2.         These requests seek all responsive documents within your possession, custody, or

control, whether or not prepared by you or a third party.

       3.         In addition to the specific instructions set forth below, these document requests

incorporate the instructions set forth in Rules 26 and 34 of the Federal Rules of Civil Procedure,

the Local Rules of the U.S. District Court for the District of Columbia, and the Stipulation and

Order Regarding Discovery Procedure (“ESI Order”) (ECF # 86) or the operative version of that


                                                       9
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 11 of 44




order in place at the time production is made. Subject to a valid claim of privilege, the entire

document must be produced if any part of that document is responsive.

       4.      Unless otherwise specified, these requests are for all documents in your

possession, custody, or control that were created, altered, or received at any time from January 1,

2010, to the present. Unless otherwise stated, these requests are for all otherwise responsive

documents relating to the United States or any part thereof, regardless of where those documents

are kept.

       5.      Produce a legible copy of each document requested together with all non-identical

copies and drafts of that document. Subject to the ESI Order, all metadata of electronic

documents must also be produced. You must retain all of the original documents for inspection

or copying throughout the pendency of this case, any appeal(s), and any related proceedings.

       6.      These requests are continuing in nature, and you must supplement your responses

pursuant to Rule 26(e) of the Federal Rules of Civil Procedure. Plaintiffs specifically reserve the

right to seek supplementary responses and the additional supplementary production of

documents before trial.

       7.      Where a claim of privilege or other protection from discovery is asserted in

objecting to any request or sub-part thereof, and any document is withheld (in whole or in part)

on the basis of such assertion, you shall provide a log (“Privilege Log”) in accordance with the

Case Management Order (ECF #85) and ESI Order (ECF #86), or the operative versions of those

orders in place at the time you provide a log.

       8.      Do not produce any sensitive PII or SHI before discussing the information with

Department representatives. If any document or data responsive to a particular request contains

sensitive PII or SHI that is not responsive to that request, redact the unresponsive sensitive PII or
                                                     10
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 12 of 44




SHI before producing the document or data. Provide an index that lists such redacted documents

by document control number. If the index is available in electronic form, provide the index in

that form.

       9.      If documents, data, or other information responsive to a particular request no

longer exist for reasons other than your document retention policy, describe the circumstances

under which it was lost or destroyed, describe the information lost, list the request to which it

was responsive, and list persons with knowledge of such documents, data, or other information.

                               REQUESTS FOR PRODUCTION

       1.      Produce all documents discussing (a) the lawsuit, or (b) the investigation into the

allegations in the lawsuit, including:

               a. Internal communications; and

               b. Communications between the company (including its outside counsel) and

                   any non-party (including the non-party’s counsel) identified in Plaintiffs’

                   initial disclosures or likely to have discoverable information regarding

                   Google’s defenses. For the avoidance of doubt, such communications include

                   draft and executed declarations and affidavits.

       2.      From January 1, 2002, to the present, produce all documents addressing or

discussing:

               a. Google’s market share of the general search market, including those

                   documents addressing or discussing third party estimates or analysis of

                   Google’s market share of that market; and




                                                     11
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 13 of 44




               b. Google’s market share of the search advertising or digital advertising markets,

                   including those documents addressing or discussing third party estimates or

                   analysis of Google’s market share of those markets.

       3.      From January 1, 2002, to the present, produce all minutes, recordings, summaries,

or reports of meetings, whether formal or informal, of your company’s (and each of its divisions’

or subsidiaries’) board of directors (including committees or subgroups), addressing or

discussing:

               a. Search distribution;

               b. Competition, competitors, strategy, or market analyses in search advertising;

                   or

               c. Competition, competitors, strategy, or market analyses in digital advertising.

       4.      From January 1, 2002, to the present, produce all documents addressing or

discussing barriers to entry or expansion in general search services, general search text

advertising, or search advertising, including documents addressing or discussing:

               a. The possible entry of Apple, or any other third party, into general search

                   services (including the development or potential development of search

                   engines), general search text advertising, or search advertising;

               b. Efforts by Apple, or any other third party, to crawl the web or otherwise index

                   websites; and

               c. The possible entry of specialized search services into general search services,

                   general search text advertising, or search advertising.

       5.      From January 1, 2005, to the present, produce all documents addressing or

discussing:
                                                    12
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 14 of 44




              a. The quality of Google’s general search engine (including changes to quality

                  over time);

              b. The quality of other alternative search engines, including Bing and

                  DuckDuckGo (including changes to quality over time);

              c. Comparisons between Google’s search engine and alternative search engines,

                  including for factors such as ease of use, speed, relevance of results, the

                  protection, safety, and security of consumers’ identities and information, and

                  consumers’ control over tracking and advertising (e.g., providing “ad

                  blocking”);

              d. The relative brand strength or weakness of general search engines or services;

              e. Competition among search engines; and

              f. Any investments, actions, or changes Google made to its search engine in

                  response to alternative search engines.

       6.      From January 1, 2000, to the present, produce all documents addressing or

discussing Google’s general search engine functionality as compared to search engines on social

media sites (such as Facebook), retail marketplaces (such as Amazon), and specialized search

engines, and addressing or discussing changes made to Google’s general search engine based on

any findings of such comparative analysis.

       7.     From January 1, 2005, to the present, produce all documents addressing or

discussing:

              a. User preferences regarding privacy protections and advertisements with

                  regard to general search services;



                                                   13
         Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 15 of 44




               b. Google’s requests for, or receipt of, consumer or third party data as part of

                    Google’s provision of general search services;

               c. The use of technology to limit or block ads provided by Google’s search

                    engine, and Google’s efforts to avoid or defeat these efforts, including

                    agreements with companies that develop and sell ad-blocking technology; and

               d.   Google’s competitive response to the privacy innovations of alternative search

                    engines.

         8.    From January 1, 2005, to the present, produce all documents addressing or

discussing the impact of data or scale on the quality of search or search advertising products or

services, including the use of data to improve search or search advertising products or services.

         9.    From January 1, 2005, to the present, produce all documents addressing or

discussing exclusive agreements with web hosting companies or publishers to crawl their

websites, or otherwise gain access to information displayed on their websites.

         10.   From January 1, 2005, to the present, produce documents sufficient to show the

relative number or share of general search queries performed through each type of search access

point.

         11.   From January 1, 2007, to the present, produce all documents or data relating to:

               a. Whether mobile users can delete preloaded search access points, change

                    preloaded default settings on search access points, or add new search access

                    points;

               b. How often mobile users change:

                       i. The preset default search engine on preloaded browsers;

                      ii. The preset default search engine on preloaded search widgets;
                                                     14
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 16 of 44




                     iii. The preset default search engine on preloaded voice assistants; and

               c. Desktop or mobile user propensity to use, avoid using, change, or delete

                   preloaded or default search access points or search engines.

       12.     From January 1, 2005, to the present, produce all documents addressing or

discussing:

               a. Google’s strategy related to the development of the Chrome browser;

               b. The effect of the United States v. Microsoft consent decree on the success of

                   Chrome;

               c. The quality of Chrome browser and any comparisons to alternative web

                   browsers, including for factors such as ease of use, speed, relevance of results,

                   the protection, safety, and security of consumers’ identities and information,

                   and consumers’ control over tracking and advertising (e.g., providing “ad

                   blocking”);

               d. Any studies, surveys, or analyses conducted on browser usage and switching

                   between browsers (including any underlying data); and

               e. The effect of the European Union’s 2010 Microsoft browser choice screen

                   remedy on Chrome usage or adoption in the European Union.

       13.     From January 1, 2008, to the present, produce all documents addressing or

discussing the setting of Chrome’s default search feature, including the number or percentage of

devices with Google, Bing, Yahoo, DuckDuckGo, or any other general search service set as the

default in Chrome at particular points in time.




                                                    15
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 17 of 44




          14.   From January 1, 2008, to the present, produce all documents or data addressing or

discussing the frequency with which Chrome browser users (1) enter search queries into the

monobar (or “address bar”), and (2) navigate to a search engine before entering a search query.

          15.   From January 1, 2008, to the present, produce documents sufficient to show the

number of Google toolbar installations by year.

          16.   From January 1, 2007, to the present, produce all documents addressing or

discussing the impact, value, or desirability of application preinstallation, application placement,

or preset defaults on devices.

          17.   From January 1, 2007, to the present, produce all documents addressing or

discussing how Google’s payments to third parties have affected, or are intended to affect, device

prices.

          18.   From January 1, 2007, to the present, produce all documents addressing or

discussing the efficacy of different channels for advertising, promoting, or distributing search

engines, including documents comparing or contrasting different channels.

          19.   From January 1, 2002, to the present, produce all communications between

Google and Apple relating to Google’s search partnerships with Apple, including partnerships in

general search and map-based searches.

          20.   From January 1, 2004, to the present, produce all documents addressing or

discussing:

                a. Any agreements and payments between Google and any third party, including

                   Apple, regarding the provision of map-based searches; and

                b. The functionality or usage of general search services as compared to map-

                   based search services (such as Google Maps, Waze, Apple Maps, and Bing
                                                     16
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 18 of 44




                  Maps), local search services (such as Yelp), or any other specialized search

                  service.

       21.     From January 1, 2007, to the present, produce all documents addressing or

discussing:

               a. Competition between Google’s Android OS and Apple’s iOS operating

                  systems;

               b. Consumer switching behavior between Android and iOS on mobile devices;

               c. Competition between Apple Maps and Google Maps/Waze; and

               d. Consumer switching behavior between Apple Maps and Google Maps/Waze.

       22.     Produce all documents addressing or discussing John Giannandrea’s departure

from Google.

       23.     From January 1, 2004, to December 31, 2007, produce all documents addressing

or discussing Google’s purchase of Android and Google’s plans to license Android.

       24.     From January 1, 2007, to the present, produce all communications between

Google and the Open Handset Alliance (including individual members) addressing or discussing:

               a. The commitment to develop Android as an open platform;

               b. The availability of the Android Software Development Kit;

               c. The APIs available through the Android Open Source Project (including nay

                  changes to the APIs available); and

               d. The ability or inability of Open Handset Alliance members adopting Android

                  to innovate and/or differentiate their products from one another.

       25.     From January 1, 2007, to the present, produce all documents addressing or

discussing the following agreements or licenses:
                                                   17
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 19 of 44




                  a. Android Compatibility Commitments (ACC)

                  b. Anti-Fragmentation Agreements (AFA)

                  c. Google Assistant Distribution Agreements (GADA)

                  d. Google Automotive Services (GAS)

                  e. Google Mobile Services (GMS)

                  f. Google Play Services (GPS)

                  g. Mobile Application Distribution Agreements (MADA)

                  h. Mobile Incentive Agreements (MIA)

                  i. Revenue Share Agreements (RSA)

For clarity, this includes:

                i.   The agreements themselves, exchanged drafts of the agreements, discussions

                     of drafts, or improvements of the agreements;

              ii.    Communications with third parties about the agreements; and

              iii.   Documents addressing or discussing the agreements’ purpose, effect,

                     negotiation, implementation, operation, function, enforcement, requirements,

                     restrictions, changes over time, revenue, cost, and value.

        26.       From January 1, 2007, to the present, for the agreements and licenses listed (a – i)

in RFP 25, produce all documents addressing or discussing the company’s review of such

potential agreements and licenses for all regions (including outside the United States of

America). By way of example and not limitation, such documents may be similar in form or

substance to GOOG-DOJ-06456790.

        27.       From January 1, 2007, to the present, produce each of Google’s search revenue

sharing agreements worldwide.
                                                       18
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 20 of 44




       28.    From January 1, 2007, to the present, produce:

              a.   All documents sent to or from search-rev-team@google.com;

              b.   All documents addressing or discussing incremental revenue from search

                   distribution deals; and

              c. All documents addressing or discussing Google’s rationale for entering into

                   RSAs, including those agreements’ expected effects on search market share.

       29.    From January 1, 2007, to the present, produce all documents addressing or

discussing:

              a. The requirement that manufacturers sign any Anti-Fragmentation Agreements

                   or Mobile Application Distribution Agreements as a prerequisite to accessing

                   Google Mobile Services or Google Play Services;

              b. Any requirement that, for devices running Google Android, third parties

                   conform to specific user interface designs (e.g., conforming to the Material

                   Design guidelines);

              c. Any requirement that, for devices running Google Android, third parties

                   conform to specific hardware designs (including display requirements such as

                   screen size, physical screen resolution, or logical screen resolution);

              d. Any requirement that, for devices running Google Android, third parties

                   manufacture or ship devices running a particular OS version of Google

                   Android (and related requirements including security patch provisions, bug

                   fixes, and OS updatability);




                                                    19
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 21 of 44




              e. Any requirement that, for devices running Google Android, third parties

                 participate or comply with certain initiatives, including Project Mainline or

                 Project Treble;

              f. Any requirement that, for devices running Google Android, third parties

                 conform to certain functionality requirements (e.g., camera characteristics,

                 cellular and other forms connectivity, battery charging, biometric sensors,

                 secure enclave processor speeds, device memory, or device storage capacity);

              g. The application of Google’s Anti-Fragmentation Agreements, Android

                 Compatibility Commitments, or similar agreements to non-mobile devices,

                 including smart speakers, smart TVs, wearable devices, and automotive

                 devices; and

              h. How Google’s agreements with device manufacturers affect Google’s

                 counterparties’ ability to distribute devices that run on operating systems other

                 than Google Android.

       30.    From January 1, 2007, to the present, produce all documents addressing or

discussing:

              a. The effect of Google’s compatibility tests, including the Compatibility Test

                 Suite, Vendor Test Suite, and Google Mobile Services Test Suite on

                 manufacturers’ ability to distribute devices running Google Android or forked

                 versions of Android;

              b. Changes to Google’s compatibility tests, including the Compatibility Test

                 Suite, Vendor Test Suite, and Google Mobile Services Test Suite;



                                                  20
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 22 of 44




              c. Google’s decision to approve or deny the distribution of any devices that

                  failed to meet the standards set out in the Android Compatibility Definition

                  Document, the Compatibility Test Suite, Vendor Test Suite, or Google Mobile

                  Services Test Suite;

              d. The effect of the Google’s Anti-Fragmentation Agreements and Android

                  Compatibility Commitments on the development of forked versions of

                  Android; and

              e. How a forked version of Android would affect (i) the sale of mobile devices

                  with Android, or (ii) the sale of non-mobile devices with Android.

       31.    From January 1, 2007, to the present, produce all documents relating to how

forked versions of Android would or could affect Google’s search and search advertising

businesses.

       32.    From January 1, 2007, to the present, produce all documents addressing or

discussing:

              a. The value, importance, desirability, or effect of preinstalling Google Play on

                  Android devices, including any effect failing to install Google Play would

                  have on the commercial value or viability of devices;

              b. Manufacturer, carrier, developer, or consumer demand for, or use of, the

                  Google Play Store or any alternative app store;

              c. What specific APIs are offered through Google Mobile Services or Google

                  Play Services, and how those have changed over time;




                                                  21
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 23 of 44




              d. Why the APIs offered through Google Mobile Services or Google Play

                 Services in Android were not offered through the Android Open Source

                 Project; and

              e. The importance of access to Google Mobile Services and Google Play

                 Services’ APIs to manufacturers, carriers, developers, and consumers.

       33.    From January 1, 2007, to the present, produce all documents addressing or

discussing:

              a. Any agreement preventing a third party from preinstalling an application, or

                 from distributing a device containing an application; and

              b. Any agreement preventing a third party from using any Google products or

                 services on all or a defined subset of devices the third party manufactures or

                 sells.

       34.    Produce all documents addressing or discussing:

              a. Any considerations of or plans to develop or acquire specialized search

                 services; and

              b. The effect of Google’s agreements with third parties on the success or failure

                 of competing specialized search services.

       35.    Produce all documents:

              a. Comparing the relative qualities or desirability of Google Assistant and

                 alternative assistants; and

              b. Addressing or discussing required “hotwords” or dedicated hardware buttons

                 used to activate Google Assistant or alternative assistants.



                                                  22
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 24 of 44




       36.     Produce all documents addressing or discussing the distribution of Google

Assistant or Google search services on IoT devices, including smart speakers, smart TVs,

wearables, and automotive devices. For clarity, this includes:

               a. Google’s product plans for IoT devices;

               b. Google’s rationale for distributing IoT devices, or for partnering to distribute

                   Google products such as Google Assistant on third parties’ IoT devices;

               c. Google’s decision to manufacture its own IoT devices, including devices that

                   distribute Google Assistant;

               d. Google’s strategy for controlling search access points on IoT devices;

               e. The advantages of preinstallation of Google Assistant on IoT devices; and

               f. Voice assistant concurrency and Google’s lack of participation in the Voice

                   Interoperability Initiative.

       37.     Produce documents sufficient to show:

               a. The number of Google employees that work on search;

               b. The number of Google employees that work on search ads;

               c. The number of Google employees working on search text ads;

               d. The number of Google employees working on both search and search ads; and

               e. Whether Google has a dedicated engineering team devoted to search ads, and

                   the extent to which Google’s search engineers and search ads engineers

                   overlap.

       38.     Produce documents showing the Google employees responsible for search

advertising sales to the third parties listed on the Plaintiffs’ Rule 26 Initial Disclosure List dated

November 20, 2020.
                                                      23
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 25 of 44




       39.     Produce all documents addressing or discussing the similarities or differences

between forms of advertising, including search advertising, general search text advertising,

display advertising, social-media advertising, and any other forms of digital or non-digital

advertising.

       40.     Produce documents showing the search keywords and queries that generated the

highest search advertising revenue (top 100) by month and the revenue generated.

       41.     Produce all documents addressing or discussing Google’s search advertising

monetization metrics including:

               a. Revenue;

               b. RPM;

               c. Query volume;

               d. Clicks;

               e. Top CPC;

               f. Top Ad CTR;

               g. Top Coverage; and

               h. Top Depth.

       42.     For Google’s search advertising business, produce:

               a. Documents sufficient to show the top 250 most expensive keywords by year;

                   and

               b. Documents sufficient to show the top 250 advertisers (by dollars spent) by

                   year.

       43.     Produce all documents addressing or discussing IS 4 (referenced in the CID

deposition of Ben Gomes at pages 140-142), PQ (referenced in the CID deposition of Ben
                                                    24
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 26 of 44




Gomes at page 141), IS 4 dashboards (referenced in the CID deposition of Ben Gomes at page

143), IS 1-3, or other metrics comparing Google to Bing or other general search engines.

       44.     Produce all documents describing Google’s methodology in selecting which

advertiser wins each search ad slot, including:

               a. All components of Google’s search advertising auction and algorithms;

               b. The nature and effect of any changes or modifications thereto (including all

                   reports describing the measures of any such inputs such as beta, or the quality

                   cost of an ad used in the LTV auction scoring formula over time). By way of

                   example and not limitation, some exemplar measurements can be found in

                   GOOG-DOJ-10776576;

               c. Respond simulation tools, including AR-SIM; and

               d. Advertiser experiment framework, including advertiser experiments.

       45.     Produce all documents addressing or discussing search advertising headroom and

price indices, including:

               a. How Google calculates search advertising headroom and price indices;

               b. The role of customer data (including ROI or ROAS information) in

                   calculating or capturing search advertising headroom and price indices;

               c. Any studies or analyses related to search advertising headroom and price

                   indices; and

               d. Any documents discussing the impact of Google’s search advertising auction

                   or algorithms on search advertising headroom and price indices (including the

                   impact of changes such as Holy Load, Holy Grail, and any change to the

                   number or size of the search ads).
                                                    25
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 27 of 44




       46.     Produce all documents comparing, contrasting, or analyzing search advertising

pricing or competition in vertical search.

       47.     Produce all documents addressing or discussing complaints from advertisers

relating to Google’s pricing or quality of advertising.

       48.     Produce all documents provided to advertisers showing or explaining the

advantages of using Google advertising platforms over Amazon or Facebook’s platforms.

       49.     Produce all documents addressing or discussing Google introduction and use of

product listing ads (PLAs) including:

               a. Why Google introduced PLAs;

               b. Whether Google worried about PLAs cannibalizing text ads; and

               c. Any studies, analysis, or experiments relating to PLAs (including any

                   comparisons to text ads).

       50.     Produce all documents relating to Google’s behavioral economics group’s

analysis or discussion of defaults, keyword auctions, or application positioning.

       51.     Produce all documents created by Google’s smartASS group addressing or

discussing potential or executed launches.

       52.     Produce all documents, including all projections, forecasts, reports, studies, or

analyses, relating to the impacts of the (1) 2015 Russian FAS Decision, and (2) 2017 European

Union Android Decision, on Google’s search and search advertising business. Documents

responsive to this request should include documents sufficient to show Google’s strategic

responses, both actual and contemplated, to the aforementioned regulatory actions.




                                                     26
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 28 of 44




       53.     Produce all communications with third parties regarding any form of cooperation

in responding to antitrust investigations or litigation, including communications with Facebook

regarding ‘Jedi Blue.’

       54.     Produce all documents addressing or discussing:

               a. Changes, updates, or revisions to Google’s blog pages on the topic of search

                    quality or search distribution;

               b.   Changes, updates, or revisions to pages on ads.google.com discussing ‘search

                    campaigns,’ ‘shopping campaigns,’ or ‘display campaigns,’ including but not

                    limited to https://ads.google.com/home/resources/advanced/; and

               c. Changes, updates, or revisions to Google’s blog, website, or other promotional

                    material in order to support Google’s defenses or arguments against antitrust

                    scrutiny.

       55.     Produce all documents addressing or discussing Google’s funding of any think

tank, foundation, organization, academic institution, or individual, including any funding of

specific projects, academic papers, or articles.

       56.     Produce all documents relating to the following documents: GOOG-DOJ-

04830531, GOOG-DOJ-04029024, and GOOG-DOJ-00987646.

       57.     Produce all recordings (audio or visual) containing or discussing employee

training or education on search or search advertising.

       58.     Produce all documents addressing or discussing Google’s guidance to its

employees to avoid using certain words, terms, or phrases in internal and external

communications and documents.



                                                      27
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 29 of 44




       59.     Produce all documents addressing, discussing, or supporting the assertions made

by Kent Walker in the October 20, 2020 Google blog post titled “A deeply flawed lawsuit that

would do nothing to help consumers,” including the assertion that this lawsuit “would artificially

prop up lower-quality search alternatives, raise phones prices, and make it harder for people to

get the search services they want to use.”

       60.     Produce the following documents in connection with Google’s Answer and

Affirmative Defenses to the Complaint (“Answer”) (ECF #87):

               a. All documents supporting Google’s assertion in its Answer that Figure 6 does

                   not present a fair and complete description of Search Engine Market Share,

                   including any documents Google has that would show different market shares;

               b. All documents supporting Google’s assertion in its Answer that Figure 7 does

                   not present a fair and complete description of Mobile Search Engine U.S.

                   Market Share, including any documents Google has that would show different

                   market shares;

               c. All documents supporting Google’s assertion in its Answer that Figure 8 does

                   not present a fair and complete description of Computer Search Engine

                   Market Share, including any documents Google has that would show different

                   market shares;

               d. All documents supporting Google’s assertion in its Answer that search

                   advertising is not a relevant antitrust market;

               e. All documents supporting Google’s assertion in its Answer that search text

                   advertising is not a relevant antitrust market; and

               f. All documents supporting Google’s Affirmative Defenses.
                                                     28
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 30 of 44




       61.    Produce all documents or data relating to:

              a.   Any purported procompetitive justification for Google’s distribution and

                   licensing agreements; and

              b. Any purported benefit to consumers or innovation derived from Google’s

                   distribution and licensing agreements.

       62.    Produce all documents relating to the removal and subsequent restoration of Blixt

to Google’s Play Store.

       63.    Produce all personnel files for each person selected as a custodian under these

Requests for Production.

       64.    From January 1, 2019, to the present, on an annual basis, produce data comprising

the number of web pages indexed by each internet search engine owned by Alphabet.

       65.    From September 1, 2019, to the present, on a quarterly basis, produce data,

separately for each revenue center, comprising the following amounts:

              a. Total revenue;

              b. Traffic acquisition costs;

              c. Other cost of sales that are directly attributable to the corresponding revenues

                   as tracked in Google’s internal systems; and

              d. The remaining cost of sales that are externally reported, including allocations

                   of portions of costs treated as operating expenses internally.

       66.    From January 2010, to the present, on a monthly basis, produce data, broken out

for the United States, the European Union (excluding the United Kingdom), the United

Kingdom, and Russia, and separately by device type (e.g., desktop, tablet, mobile phone), and



                                                    29
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 31 of 44




each client ID associated with a Revenue Share Agreement (“RSA”) or paid distribution

agreements with Google, comprising the following:

               a. RSA partner or firm;

               b. Search access point, if relevant;

               c. Ad revenue, billed ad revenue, or gross advertising revenue;

               d. Net ad revenue;

               e. Shared net ad revenue or Google payments to any third party;

               f. Number of queries, if relevant;

               g. Number of valid queries (as defined in the RSA), if relevant;

               h. Number of queries that were performed from the search access point that were

                    not part of an RSA, if relevant; and

               i.   Number of devices that fall under the agreement.

       67.     From January 2015, to the present, on a daily basis, produce data on search ad

auctions, broken out for the United States and worldwide, and separately by device type (e.g.,

desktop, tablet, or mobile phone), type of search ad auction (e.g., auctions for text, product, or

local ads), and vertical category of bidded keywords that are held for the search engine’s first

results page, comprising the following amounts:

               a. Average auction reserve price in USD;

               b. Average number of ad slots per auction;

               c. Average auction reserve quality score, if different from the average reserve

                    price;

               d. Average number of bidders per auction;

               e. Total number of unique bidders for the month;
                                                      30
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 32 of 44




               f. Average total search advertising spend per bidder in the month;

               g. Average winning bid for the highest positioned ad in USD;

               h. Average winning bid for the second highest positioned ad in USD;

               i. Average winning bid for the third highest positioned ad in USD;

               j. Average clearing price, or cost-per-click if clicked, for the highest positioned

                   ad in USD;

               k. Average clearing price, or cost-per-click if clicked, for the second highest

                   positioned ad in USD;

               l. Average clearing price, or cost-per-click if clicked, for the third highest

                   positioned ad in USD;

               m. Average cost-per-click paid in USD; and

               n. Percent of auctions where the lowest positioned ad shown had a clearing price

                   that was equal to the reserve price.

       68.     From November 1, 2019, to the present, on a daily basis, produce data, broken out

for the United States and worldwide, and separately for all search ads on Google and each type

of search ad (e.g., text ad, product listing ad, and local ad), comprising the following amounts:

               a. Number of search ads;

               b. Number of search ad clicks;

               c. Average cost-per-click paid;

               d. Total advertising spend;

               e. Number of search ads that were displayed on the results page without

                   additional clicks by the user (if different from the total number of

                   impressions);
                                                    31
Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 33 of 44




      f. For search advertisers that only advertised on Google through SA360:

             i. Number of search ads;

             ii. Number of search ad clicks;

            iii. Average cost-per-click paid;

            iv. Number of search ads that were displayed on the results page without

                additional clicks by the user (if different from the total number of

                search ads);

      g. For search advertisers that only advertised on Bing through SA360:

             i. Number of search ads;

             ii. Number of search ad clicks;

            iii. Average cost-per-click paid;

            iv. Number of search ads that were displayed on the results page without

                additional clicks by the user (if different from the total number of

                search ads);

      h. For search advertisers that advertised on both Google and Bing through

         SA360:

             i. Number of search ads on Google;

             ii. Number of search ad clicks on Google;

            iii. Average cost-per-click paid on Google;

            iv. Number of search ads on Google that were displayed on the results

                page without additional clicks by the user (if different from the total

                number of search ads);

             v. Number of search ads on Bing;
                                          32
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 34 of 44




                       vi. Number of search ad clicks on Bing;

                      vii. Average cost-per-click paid on Bing; and

                     viii. Number of search ads on Bing that were displayed on the results page

                           without additional clicks by the user (if different from the total number

                           of search ads).

       69.     From January 1, 2010, to the present (United States), and from January 1, 2016, to

the present (Russia), produce all launch reports (and any associated back-up data) that cover the

following topics:

               a. Analyses for changes prior to a launch (this should also include reports for

                    changes that never launched);

               b. Analyses looking at the impact of launches on the company’s revenue (i.e.,

                    ex-post or retrospective analyses);

               c. Impact of scale, including studies done varying the months of historical

                    training data used to predict click-through rates and search results;

               d. Changes to the reserve price (and/or the minCPC or the minimum quality

                    score) including changing the reserve price and/or minCPC in the Fall 2018

                    from $0.01 to $0.03;

               e. Changes to the number of ad slots on the search engine results page;

               f. Analyses of Mantel-Haenszel CPC; and

               g. The launch of RankBrain and products leading up to it.

       70.     From January 1, 2010, to the present, produce the QueryNav database with all

available fields and geographies. This should include the 1% sample of data prior to 2017.



                                                     33
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 35 of 44




       71.     From January 1, 2010, to the present, on a monthly basis, produce data, separately

by publisher category, and separately for Display & Video 360 and Google Ads. Data should be

comprised of the total number of impressions, or views, and the total revenues for digital

advertising, broken down by:

               a. Type of user device, including but not limited to desktop, mobile web, mobile

                   application, and any other category maintained in the ordinary course of

                   Google’s business;

               b. Type of transaction, including programmatic guaranteed, private marketplace,

                   open auction, and any other category maintained in the ordinary course of

                   Google’s business;

               c. Type of digital advertising, including but not limited to display, video, native,

                   social, and any other category maintained in the ordinary course of Google’s

                   business; and

               d. Each SSP, ad exchange, or ad network transacting the impression.

       72.     From January 1, 2020, to the present, on a daily basis, produce data on traffic

referrals from general search engines for each Google owned and operated vertical search,

broken out for the United States and worldwide, and separately by device type (e.g., desktop,

tablet, and mobile phone), and each general search engine that referred the traffic (e.g., Google,

Bing, Yahoo, and Yandex), comprising the following amounts:

               a. Total page visits referred by organic clicks; and

               b. Total page visits referred by ad clicks;

       73.     From January 1, 2010, to present, produce data on user traffic for each Google

owned and operated vertical search, broken out for the United States and worldwide, and
                                                    34
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 36 of 44




separately by device type (e.g., desktop, tablet, and mobile phone), operating system, browser,

and source of traffic (including direct navigation, paid referral from each search engine, organic

referrals from each search engine, and access through mobile applications), compromising the

following amounts:

               a. Number of users;

               b. Number of queries;

               c. Number of page visits;

               d. Organic click-through-rate;

               e. Ad click-through-rate;

               f. Number of ad clicks;

               g. Number of ad impressions;

               h. Average number of ads shown;

               i. Search ad revenue;

               j. Search ad spend, separately for each platform if applicable;

               k. Search text ad spend, separately for each platform if applicable;

               l. Digital ad spend, if applicable;

               m. Total advertising spend, if applicable;

               n. Display ad revenue;

               o. Display ad spend, if applicable; and

               p. Purchase revenue, or revenue received from conversions.

       74.     From September 1, 2012, to the present, on a monthly basis, produce data on

Google Maps’ and Waze’s U.S. user traffic separately by device type (e.g., desktop, tablet, and



                                                     35
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 37 of 44




mobile phone), operating system, and method of access (e.g., Google Maps app, Waze app, or

search on Google.com), comprising the following amounts:

              a. Number of users;

              b. Number of queries:

                     i.   For a specific numeric address (e.g., 1600 Amphitheater Parkway,

                          1600 Pennsylvania Avenue NW); and

                    ii.   Not for a specific numeric address (e.g., gas station);

              c. Separately for queries for a specific numeric address, and not, the number of

                  queries:

                     i.   Resulting in the user requesting map-based directions to a site in the

                          query results;

                    ii.   Resulting in the user calling a phone number shown in the query

                          results;

                   iii.   Resulting in the user visiting a website shown in the query results;

                   iv.    Resulting in the user taking any other action available in Google Maps

                          or Waze (e.g., ordering food or making a reservation). Identify each

                          such action and provide the total number of queries for each action;

                          and

                    v.    Ad revenue.

       75.    From January 1, 2020, to the present, on a daily basis, produce data on

navigational queries and referrals, broken out for the United States and worldwide, and

separately by specialized vertical (e.g., Amazon, Expedia, Yelp, and any Google vertical search),



                                                    36
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 38 of 44




device type (e.g., desktop, tablets, and mobile phones), search category (e.g., auto, finance, and

shopping), and ad type (e.g., text, product listing, and local), comprising the following amounts:

               a. The number of navigational queries that received organic clicks referring the

                   user to the specialized vertical;

               b. The number of navigational queries that received search ad clicks referring the

                   user to the specialized vertical, and the total dollar amount associated with

                   such clicks;

               c. The number of non-navigational queries that received organic clicks referring

                   the user to the specialized vertical; and

               d. The number of non-navigational queries that received search ad clicks

                   referring the user to the specialized vertical, and the total dollar amount

                   associated with such clicks.

       76.     From January 1, 2010, to the present, on a daily basis, produce data on each

search advertising customer in the United States, separately by device type (e.g., desktop, tablet,

and mobile phone), comprising the following amounts:

               a. The name of the customer;

               b. The category or industry of the customer;

               c. The total search advertising spend;

               d. The total search advertising spend on text ads;

               e. The total search advertising spend on product ads;

               f. The total search advertising spend on local ads;

               g. The total number of impressions;

               h. The total number of text ad impressions;
                                                       37
      Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 39 of 44




               i. The total number of product ad impressions;

               j. The total number of local impressions;

               k. The total number of clicks;

               l. The total number of text ad clicks;

               m. The total number of product ad clicks;

               n. The total number of navigational queries; and

               o. The total number of local ad clicks.

       77.     From January 1, 2010, to the present, on a monthly basis, broken out for the

United States, the European Union (excluding the United Kingdom), the United Kingdom, and

Russia, produce telemetry data, or similar data, separately by operating system and device type

(e.g., desktop, tablet, and mobile phone), showing:

               a. How frequently users change the default search engine in Chrome;

               b. How frequently users change the default browser on Android devices;

               c. How frequently users change the default voice assistant on Android devices;

               d. How frequently users activate alternative assistants (including but not limited

                  to Alexa or Bixby) on Android devices; and

               e. The number of devices, separately stated by device type, with Google, Bing,

                  Yahoo, DuckDuckGo, or any other search service set as the default search in

                  Chrome.




                                                      38
     Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 40 of 44




Dated: January 11, 2021

                                   By:     /s/ Kenneth M. Dintzer
                                   Kenneth M. Dintzer
                                   U.S. Department of Justice, Antitrust Division
                                   Technology & Digital Platforms Section
                                   450 Fifth Street NW, Suite 7100
                                   Washington, DC 20530
                                   Telephone: (202) 227-1967
                                   Kenneth.Dintzer2@usdoj.gov

                                    Counsel for Plaintiff United States of America

                                    By:     /s/ Leslie Rutledge
                                    Leslie Rutledge, Attorney General
                                    Johnathan R. Carter, Assistant Attorney General
                                    Office of the Attorney General, State of Arkansas
                                    323 Center Street, Suite 200
                                    Little Rock, Arkansas 72201
                                    Johnathan.Carter@arkansasag.gov

                                    Counsel for Plaintiff State of Arkansas

                                    By:    /s/ Adam Miller
                                    Xavier Becerra, Attorney General
                                    Kathleen E. Foote, Senior Assistant Attorney
                                    General
                                    Paula Blizzard, Supervising Deputy Attorney
                                    General
                                    Adam Miller, Deputy Attorney General
                                    Brian Wang, Deputy Attorney General
                                    Ryan McCauley, Deputy Attorney General
                                    Office of the Attorney General
                                    California Department of Justice
                                    455 Golden Gate Avenue, Suite 11000
                                    San Francisco, CA 94102
                                    Adam.miller@doj.ca.gov

                                    Counsel for Plaintiff State of California

                                    By:    /s/ R. Scott Palmer
                                    Ashley Moody, Attorney General
                                    R. Scott Palmer, Interim Co-Director, Antitrust
                                    Division
                                    Nicholas D. Niemiec, Assistant Attorney General
                                         39
Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 41 of 44




                               Lee Istrail, Assistant Attorney General
                               Office of the Attorney General, State of Florida
                               PL-01 The Capitol
                               Tallahassee, Florida 32399
                               Scott.Palmer@myfloridalegal.com

                               Counsel for Plaintiff State of Florida

                               By:    /s/ Christopher Carr
                               Christopher Carr, Attorney General
                               Margaret Eckrote, Deputy Attorney General
                               Daniel Walsh, Senior Assistant Attorney General
                               Dale Margolin Cecka, Assistant Attorney General
                               Office of the Attorney General, State of Georgia
                               40 Capitol Square, SW
                               Atlanta, Georgia 30334-1300
                               dcecka@law.georgia.gov

                               Counsel for Plaintiff State of Georgia

                               By:    /s/ Scott L. Barnhart
                               Scott L. Barnhart, Chief Counsel and Director,
                               Consumer Protection Division
                               Matthew Michaloski, Deputy Attorney General
                               Erica Sullivan, Deputy Attorney General
                               Office of the Attorney General, State of Indiana
                               Indiana Government Center South, Fifth Floor
                               302 West Washington Street
                               Indianapolis, Indiana 46204
                               Scott.Barnhart@atg.in.gov

                               Counsel for Plaintiff State of Indiana

                               By:     /s/ Justin D. Clark
                               Justin D. Clark, Deputy Director of Consumer
                               Protection
                               Daniel Cameron, Attorney General
                               J. Christian Lewis, Executive Director of
                               Consumer Protection
                               Philip R. Heleringer, Assistant Attorney General
                               Jonathan E. Farmer, Assistant Attorney General
                               Office of the Attorney General, Commonwealth of
                               Kentucky
                               1024 Capital Center Drive, Suite 200
                               Frankfort, Kentucky 40601
                                    40
Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 42 of 44




                               Justind.Clark@ky.gov

                               Counsel for Plaintiff Commonwealth of Kentucky

                               By:     /s/ Jeff Landry
                               Jeff Landry, Attorney General
                               Stacie L. Deblieux, Assistant Attorney General
                               Office of the Attorney General, State of Louisiana
                               Public Protection Division
                               1885 North Third St.
                               Baton Rouge, Louisiana 70802
                               Deblieuxs@ag.louisiana.gov

                               Counsel for Plaintiff State of Louisiana

                               By:    /s/ Wisam Naoum
                               Dana Nessel, Attorney General
                               Wisam Naoum, Assistant Attorney General
                               Michigan Department of Attorney General
                               P.O. Box 30736
                               Lansing, Michigan 48909
                               NaoumW1@Michigan.gov

                               Counsel for Plaintiff State of Michigan

                               By:    /s/ Hart Martin
                               Hart Martin, Special Assistant Attorney General
                               Crystal Utley Secoy, Assistant Attorney General
                               Office of the Attorney General, State of
                               Mississippi
                               P.O. Box 220
                               Jackson, Mississippi 39205
                               Hart.Martin@ago.ms.gov

                               Counsel for Plaintiff State of Mississippi

                               By:    /s/ Kimberley G. Biagioli
                               Kimberley G. Biagioli
                               Assistant Attorney General
                               Missouri Attorney General’s Office
                               615 E. 13th Street, Suite 401
                               Kansas City, MO 64106
                               Kimberley.Biagioli@ago.mo.gov

                               Counsel for Plaintiff State of Missouri
                                    41
Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 43 of 44




                               By:     /s/ Timothy C. Fox
                               Timothy C. Fox, Attorney General
                               Mark Mattioli, Chief, Office of Consumer
                               Protection
                               Office of the Attorney General, State of Montana
                               P.O. Box 200151
                               555 Fuller Avenue, 2nd Floor
                               Helena, MT 59620-0151
                               mmattioli@mt.gov

                               Counsel for Plaintiff State of Montana

                               By: /s/ Rebecca M. Hartner
                               Rebecca M. Hartner, Assistant Attorney General
                               Mary Frances Jowers, Assistant Deputy Attorney
                               General
                               Office of the Attorney General, State of South
                               Carolina
                               P.O. Box 11549
                               Columbia, South Carolina 29211-1549
                               Rhartner@scag.gov

                               Counsel for Plaintiff State of South Carolina

                               By:    /s/ Bret Fulkerson
                               Bret Fulkerson
                               Office of the Attorney General, Antitrust Division
                               300 West 15th Street
                               Austin, Texas 78701
                               Bret.Fulkerson@oag.texas.gov

                               Counsel for Plaintiff State of Texas

                               By:    /s/ Gwendolyn J. Lindsay Cooley
                               Joshua L. Kaul, Attorney General
                               Gwendolyn J. Lindsay Cooley
                               Wisconsin Department of Justice
                               17 W. Main St.
                               Madison, WI 5370
                               Gwendolyn.cooley@wisconsin.gov

                               Counsel for Plaintiff State of Wisconsin




                                    42
        Case 1:20-cv-03010-APM Document 114-2 Filed 03/01/21 Page 44 of 44




                                     CERTIFICATE OF SERVICE

        I certify that on January 11, 2021, I served the foregoing on the below individuals via e-

mail.

        For Defendant Google LLC:

        John Schmidtlein
        WILLIAMS & CONNELLY LLP
        725 12th Street NW
        Washington, DC 20005
        Telephone: (202) 434-5901
        jschmidtlein@wc.com

        Franklin M. Rubinstein
        WILSON SONSINI
        GOODRICH & ROSATI P.C.
        1700 K St, NW
        Washington, DC 20006
        Telephone: (202) 973-8833
        frubinstein@wsgr.com

        Mark S. Popofsky
        ROPES & GRAY LLP
        2099 Pennsylvania Avenue, NW
        Washington, DC 20006
        Telephone: (202) 508-4624
        Mark.Popofsky@ropesgray.com


Dated: January 11, 2021

                                               By:        /s/ Kenneth M. Dintzer

                                               Kenneth M. Dintzer
                                               U.S. Department of Justice, Antitrust Division
                                               Technology & Digital Platforms Section
                                               450 Fifth Street NW, Suite 7100
                                               Washington, DC 20530
                                               Telephone: (202) 227-1967
                                               Kenneth.Dintzer2@usdoj.gov

                                               Counsel for Plaintiff United States of America

                                                     43
